Citation Nr: 0736116	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction in rating from 60 percent to 
noncompensable for the veteran's service-connected 
sarcoidosis was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to March 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that he is afforded every 
possible consideration.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007). Here, 
potentially relevant records have not been obtained.  The 
veteran submitted evidence to the Board in 2007 indicating 
that he had recently been treated for sarcoidosis at the 
Pensacola VA Medical Center, at Sacred Heart Hospital, and at 
C.B.D. Infirm.  He also stated that he was seen by a doctor 
in Biloxi, Mississippi, that specializes in lungs.  These 
records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for 
sarcoidosis from the Pensacola VA 
Medical Center, dated since February 
2005.

2.  Make arrangements to obtain the 
veteran's treatment records for 
sarcoidosis from Sacred Heart Hospital, 
C.B.D. Infirm, and the doctor in Biloxi, 
Mississippi, that specializes in lungs.   

3.  Thereafter, readjudicate the claim 
on appeal.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case 
(SSOC) and afford the veteran and his 
representative an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


